DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 26 August 2022 is acknowledged and entered.  Following the amendment, claims 1 and 16-20 are amended.
Currently, claims 1-5, 7-9, 11-25, 27-32 and 34-39 are pending, and claims 1, 3, 5, 7, 8, 11, 18-20, 24 and 25 are under consideration. Claims 2, 4, 9, 12-17, 21-23, 27-32 and 34-39 remain withdrawn from further consideration as being drawn to a non-elected invention/ species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/26/2022 is acknowledged and has been considered.  A signed copy is attached hereto. 

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18 and 19 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 5/26/2022, at page 3.   
Applicants argument filed on 26 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-9 of the response, the applicant argues that claim 1 recites a specific treatment regimen, which is demonstrated in the specification to be effective for achieving after at least 52 weeks of treatment a change from baseline in the mTTS score of a subject of at most 1, 0.3, or 0.25, as recited in claims 3, 18, and 19 (Example 3 and Table 6). 
This argument is not persuasive because the issue is not whether the specification demonstrates the recited scores can be achieved in some patients treated, rather, the issue is any specific efficacy cannot be predetermined or demanded as such is out of anyone’s control.  In addition, contrary to applicants argument, the score (Table 6, for example) is not the mTTS score of a subject, rather, they represent a mean change of all participates, and is a result of statistic analysis; i.e., different patients achieved different efficacy with higher or lower scores than the mean change, which is unpredictable.  In other words, how can the recited patient subpopulation be selected in the first place (before treatment) to ensure that they would achieve the recited efficacy after the specified treatment?  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: the amended independent claim 1 recites “a subject having rheumatoid arthritis and at risk of progression of structural damage”; and the independent claim 20 recites “a subject having rheumatoid arthritis and at risk of physical disability”; which are interpreted to encompass any or all RA patients, i.e., all RA patients are at risk of progression of structural damage, and at risk of physical disability, given that the claims do not specify how to select such a patient; and the nature of the disease itself: inflammatory progressive disease characterized by joint destruction, which leads to physical disability.     

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01061736 (2/3/2010, provided previously), and as evidenced by Jasson et al. (US 20130149310, 6/13/2013; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 5/26/2022, at page 4. 
Applicants argument filed on 26 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 10-11 of the response, the applicant argues that claim 1 is amended to encompass a method for inhibiting progression of structural damage comprising selecting a rheumatoid arthritis subject "at risk of progression of structural damage," and claim 20 is amended to encompass a method for improving physical function comprising selecting a rheumatoid arthritis subject "at risk of physical disability"; that the Clinical Trial '736 does not disclose the methods recited in claims 1 and 20, respectively; and fails to provide an enabling disclosure of a method for inhibiting progression of structural damage in a subject with rheumatoid arthritis; and is only a planned study; that Clinical Trial '736 also includes a wide variety of dosages to be tested including 150 mg every week;  accordingly, Clinical Trial '736 fails to provide an enabled disclosure of a method for inhibiting progression of structural damage in a subject with RA, let alone an enabled disclosure of the specific mTSS metrics of claims 3, 18, and 19; and that Jasson fails to disclose selecting a RA subject at risk of progression of structural damage as required by claim 1 or a method for improving physical function by selecting a RA subject at risk of physical disability as required by the subject claim 20; and like Clinical Trial '736, Jasson does not provide any data that show that such dose regimens inhibit the progression of structural damage; therefore, the cited references fail to anticipate every limitation of the subject claims.  
This argument is not persuasive for the following reasons: first, the limitations “a subject having RA and at risk of progression of structural damage” (claim 1); and “a subject having RA and at risk of physical disability” (claim 20) read on any or all RA patients because RA is an inflammatory progressive disease which in the absence of appropriate treatment can lead to joint destruction and disability (see, for example, Heidari, B., Caspian J Intern Med. 2011 Winter; 2(1): 161-170; abstract, for example); and neither the prior art has established, nor the specification teaches how to predict or identify a RA patient who is or is not at risk of progression of structural damage prior to a treatment.  Therefore, such limitations do not distinguish the patient populations between the present invention and the prior art method.  Additionally, given that the active ingredient, method steps and patient population of the present invention are the same as that of Clinical Trial '736, it is unclear as to why Clinical Trial '736 fails to provide an enabling disclosure of a method for inhibiting progression of structural damage, whereas the presently claimed method is enabled?  While Clinical Trial '736 does not provide any data that show that such dose regimens inhibit the progression of structural damage, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  Further, the recitation of “for inhibiting progression of structural damage” recited in the preamble of claim 1 merely represents the purpose or intended use of the invention, and it does not limit the scope of the claim or change the fact that the method is directed to a method of treating RA, which active ingredient, method steps and patient population are fully and intrinsically set forth in the body of the claim.  Therefore, such preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02. II..  Also, the effect or efficacy of the claimed method, such as “inhibiting progression of structural damage”, and mTSS metrics recited in claims 3, 18, and 19, would be the inherent properties of the prior art method because, once again, its active ingredient, method steps and patient population are the same as that of the present invention.  
Note: the newly cited reference is merely used to address applicants argument, and it is not for sustaining any new ground of rejection

Claims 1, 5, 7, 8, 20, 24 and 25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010; provided by applicants), and as evidenced by Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 5/26/2022, at pages 4-5. 
Applicants argument filed on 26 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 12 of the response, the applicant made similar argument as that for the rejection above: Radin fails to disclose a method for inhibiting progression of structural damage comprising selecting a rheumatoid arthritis subject at risk of progression of structural damage as required by claim 1, nor a method for improving physical function comprising selecting a rheumatoid arthritis subject at risk of physical disability as required by claim 2; is completely silent regarding inhibiting progression of structural damage in a RA subject, let alone the specific mTSS metrics of claims 3, 18, and 19, and completely silent regarding improving physical function in a rheumatoid arthritis subject at risk of physical disability; Radin fails to describe any studies for testing the inhibition of progression of structural damage or improvement of physical function in a subject with RA subject, let alone the results for the same; and Jasson fails to disclose selecting a RA subject at risk of progression of structural damage as required by claim 1 or a method for improving physical function by selecting a rheumatoid arthritis subject at risk of physical disability as required by the subject claim 20, and does not provide any data that show that such dose regimens inhibit the progression of structural damage. 
This argument is not persuasive for the same or similar reasons discussed above.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 8, 11, 18-20, 24 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010; provided by applicants), and as evidenced by Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), as applied to claims 1, 5, 7, 8, 20, 24 and 25 above, and further in view of Clinical Trial NCT01061736 (2/3/2010, provided previously), for the reasons of record set forth in the last Office Action mailed on 5/26/2022, at pages 5-6. 
Applicants argument filed on 26 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 13-14 of the response, the applicant, again, made similar argument as that for the rejections above: as described above, none of Clinical Trial '736, Radin, and Jasson teach selecting a RA subject at risk of progression of structural damage as required by claim 1 or a method for improving physical function by selecting a RA subject at risk of physical disability as required by the subject claim 20; Clinical Trial '736 fails to teach or suggest the method of the present claims, and is only a planned study; Clinical Trial '736 also includes a wide variety of dosages to be tested including 150 mg every week; accordingly; Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be ineffective for inhibiting progression of structural damage in a subject with RA, let alone achieving the specific mTSS metrics of claims 3, 18, and 19; Jasson also fails to teach the method of the present claims for inhibiting progression of structural damage in a subject with RA, and does not provide any data to show that the tested dose regimens inhibit the progression of structural damage; Radin fails to cure the deficiencies of Clinical Trial '736 and Jasson, and is completely silent regarding inhibiting progression of structural damage in a RA subject or improving physical function in a rheumatoid arthritis subject at risk of physical disability; and Radin only describes initial studies, which are directed to safety and pharmacokinetics and not specific efficacy parameters, as presently claimed. 
This argument is not persuasive for the same or similar reasons discussed above.  Once again, efficacy is not a requirement for prior art enablement.
At page 14-16 of the response, the applicant argues that applicants provide herewith evidence of unexpected results obtained by the claimed method: structural damage as determined by mTSS score is a specific assessment not to be equated with other measures of RA symptoms, and is used to show the degree of joint damage; a press release (5/22/2017) entitled, "Regeneron and Sanofi Announce FDA Approval of Kevzara® (sarilumab) for the Treatment of Moderately to Severely Active Rheumatoid Arthritis in Adult Patients” disclosed results of two Phase III trials of subcutaneous administration of sarilumab in combination with methotrexate, to patients who were previously ineffectively treated with an or intolerance to one or more DMARDs, such as methotrexate (MTX), wherein patients receiving sarilumab and methotrexate had statistically significantly less radiographic progression of structural damage as measured by the change in mTSS, and greater improvement in physical function as measured by the HAQ-DI, at weeks 12, 16, 24 and 52 when compared to subjects administered placeb; and as described above, the specification has demonstrated that the claimed treatment regimen is effective for subjects achieving after at least 52 weeks of treatment a change from baseline in the mTTS score in a subject of at most 1, 0.3, or 0.25 recited in claims 3, 18, and 19; and "the group receiving the 200 mg dose of sarilumab + MTX had a reduction of approximately 90 percent in the radiographic progression assessed by the mTSS compared to the radiographic progression with placebo"; this data shows that the combination of antibody and methotrexate at the dose and frequency embraced by the subject claims was effective in treating subjects; a person skilled in the art would not have expect such effect for the inhibition of progression of structural damage or the improvement of physical function in subjects as required in the subject claims; and this treatment method is not taught or suggested by the prior art. 
This argument is not persuasive because, while the claimed regimens are effective in treating RA, it is unclear as to why said results would be unexpected, i.e., compare to what?  Further, as discussed above, the active ingredient, method steps and patient population of the present invention are the same as that of the prior art references, the efficacy results would be inherent properties of the methods taught by the prior art.  Furthermore, contrary to applicants argument that the claimed treatment method is not taught or suggested by the prior art, Clinical Trial '736, Radin, or combination thereof either expressly teaches the claimed method (see rejections under 35 U.S.C. 102(a)(1)), or renders the claimed method obvious with respect to the active ingredient, method steps and patient population of the claimed method.  As discussed above, when reading the preamble in the context of the entire claim, the recitations “for inhibiting progression of structural damage” (claim 1), and “for improving physical function” (claim 20) are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 10; and for the reasons above, as explained under “Prior Art Rejections” (including the evidential references cited).
Applicants argument filed on 26 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 17 of the response, the applicant argues that the claims of the '298 patent are directed to an antibody or antigen-binding fragment thereof, which specifically binds hIL-6R, and none of the claims of the '298 patent recite any treatment method, let alone a method for inhibiting progression of structural damage in a RA subject at risk of progression of structural damage or improving physical function in a rheumatoid arthritis subject at risk of physical disability; and that as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with rheumatoid arthritis or improving physical function in a RA subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above (see prior art rejections).  See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), regarding that a claimed product can render a method of using same obvious.  In addition, NCT01061736 expressly teaches the claimed method (see above prior art rejection under 35 U.S.C. 102(a)(1)), and the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.

Claims 1, 3, 8, 11, 18-20, 24-26 and 33 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 or over claims 1-26 of U.S. Patent No. 10,072,086, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at pages 10-11; and for the reasons above. 
At page 18 of the response, the applicant made similar argument as above: the claims of '880 and '086 patents are directed to a stable pharmaceutical formulation comprising a human antibody that specifically binds to hIL-6R, and none of the claims of the '880 and '086 patents recite any treatment method, let alone a method for inhibiting progression of structural damage in a rheumatoid arthritis subject at risk of progression of structural damage or improving physical function in a rheumatoid arthritis subject at risk of physical disability; and as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with rheumatoid arthritis or improving physical function in a rheumatoid arthritis subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above.

Claims 1, 3, 8, 11, 18-20, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,098,127 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
Note, this is not a new rejection, and it is the equivalent of the provisional nonstatutory double patenting rejection over claims 32-57 of then copending Application No. 16/100,020 in view of Clinical Trial NCT01061736 (2/3/2010), as set forth in the previous Office Action mailed on 2/26/2019, at page 11.  Application 16/100,020 has since been patented with U.S. Patent No. 11,098,127.
At page 19 of the response, the applicant made similar argument: the claims of '127 patent are directed to a prefilled syringe containing a stable pharmaceutical formulation comprising a human antibody that specifically binds to (hIL-6R, and none of the claims of the '127 patent recite any treatment method, let alone a method for inhibiting progression of structural damage in a rheumatoid arthritis subject at risk of progression of structural damage or improving physical function in a rheumatoid arthritis subject at risk of physical disability; and as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with rheumatoid arthritis or improving physical function in a rheumatoid arthritis subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above.

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
At pages 20-21 of the response, the applicant argues that claim 3 of the '248 patent does not recite the administration regimen of the present claims; that as discussed above, inhibition of structural damage is a distinct metric distinguishable from generic rheumatoid arthritis symptoms, and claim 3 of the '248 patent does not provide a teaching regarding a method for inhibiting progression of structural damage in a RA subject at risk of progression of structural damage or improving physical function in a RA subject at risk of physical disability let alone achieving the specific mTSS metrics of claims 3, 18, and 19; and Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with rheumatoid arthritis or improving physical function in a rheumatoid arthritis subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19.
This argument is not persuasive for the reasons of record and above (in prior art rejections).
 
Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 or over claim 3 of U.S. Patent No. 8,568,721 or over claims 2 and 9 of U.S. Patent No. 9,308,256, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
At page 22 of the response, the applicant argues that none of the claims of the '741, '721, and '256 patents provide a teaching regarding a method for inhibiting progression of structural damage in a rheumatoid arthritis subject at risk of progression of structural damage or improving physical function in a rheumatoid arthritis subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19; and that as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with RA or improving physical function in a RA subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above.

Claims 11, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 9,943,594 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at pages 11-12; and for the reasons above. 
At page 23 of the response, the applicant made similar argument: none of the claims of the '594 patent provide a teaching regarding a method for inhibiting progression of structural damage in a RA subject at risk of progression of structural damage or improving physical function in a RA subject at risk of physical disability let alone achieving the specific mTSS metrics of claims 3, 18, and 19; and that as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with RA or improving physical function in a RA subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8, 11, 18-20, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,927,435 (claims 1, 4, 5, 9-11 and 22-33 of then copending Application No. 14/350,973 in the previous provisional nonstatutory double patenting rejection) in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 12; and for the reasons above. 
Claims 1, 3, 8, 11, 18-20, 24 and 25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Action mailed on 2/26/2019, at page 12; and for the reasons above. 
At page 24 of the response, the applicant made similar argument: none of the claims of the'435 patent or the '733 patent application provide a teaching regarding a method for inhibiting progression of structural damage in a RA subject at risk of progression of structural damage or improving physical function in a RA subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19; and as discussed above, Clinical Trial '736 fails to teach that the treatment regimen of the present claims would be effective for inhibiting progression of structural damage in a subject with rheumatoid arthritis or improving physical function in a rheumatoid arthritis subject at risk of physical disability, let alone achieving the specific mTSS metrics of claims 3, 18, and 19. 
This argument is not persuasive for the reasons of record and above.  

Conclusion:
No claim is allowed.

Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
12/16/22